Citation Nr: 0915450	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 22, 2000, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified at a December 2008 Travel Board 
hearing.

In January 2009, the Veteran raised the issue of entitlement 
to recognition of his daughter as a "helpless child" on the 
basis of permanent incapacity for self-support upon attaining 
the age of eighteen.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by rating decision in June 1982; the Veteran did not 
appeal this decision.

2.  The Veteran's application to reopen a claim of service 
connection for a psychiatric disorder was received on May 22, 
2000.

3.  Service connection was subsequently granted for the 
Veteran's schizophrenia, effective May 22, 2000.


CONCLUSION OF LAW

An effective date earlier than May 22, 2000, for the grant of 
service connection for schizophrenia is not warranted. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400(q) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board initially notes that the United States Court of 
Appeals for Veterans Claims has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him or her with the Veterans Claims 
Assistance Act of 2000 notice of the laws and regulations 
governing effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Factual Background

The Veteran submitted his original claim of entitlement to 
service connection for a psychiatric condition in April 1981.  
In a June 1981 rating decision, the RO denied service 
connection for a nervous condition.  He did not appeal the 
decision.  The Veteran tried unsuccessfully to reopen his 
claim of service connection for a psychiatric disorder in 
March 1982.  

The Veteran once again filed an application to reopen the 
claim that was received on May 22, 2000.  By an October 2004 
rating decision, the RO granted the claim and assigned an 
effective date of September 8, 2003.  The Veteran appealed 
the effective date.  In a November 2001 rating decision, the 
RO found that there was clear and unmistakable error in the 
October 2004 rating decision which assigned an effective date 
of September 8, 2003, and that the effective date should be 
the date of receipt of the reopened claim which was May 22, 
2000.

Analysis

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

Initially, the Board acknowledges that in an August 2005 
rating decision the RO treated a February 2005 statement from 
the Veteran's representative as a clear and unmistakable 
error (CUE) allegation.  The RO determined that the 
determination of May 22, 2000, as the effective date was not 
CUE.  The veteran appealed the rating decision that assigned 
May 22, 2000, as the effective date.  Thus, the veteran need 
not show the heightened standard of CUE in this case.  

The Veteran does not dispute the date of his reopened claim 
which is May 22, 2000. Instead, he argues, through his wife, 
that the effective date should go back to 1981, when his 
original claim for a psychiatric disorder was received by the 
RO.  In written statements and in hearing testimony, she 
argues that the Veteran's schizophrenia has been chronic 
since he first filed his claim in 1981.  She contends that 
that when the Veteran initially applied for service 
connection for a psychiatric condition in 1981, he was not 
afforded any medical tests or psychiatric evaluations from a 
VA physician.  She argues that if the Veteran was afforded a 
proper psychiatric evaluation in 1981, service connection 
would have been established at that time. 

In support of the claim, she has submitted statements from 
private physicians.  In letters dated in December 2004 and 
January 2005, the Veteran's private physician concluded that 
since the VA now recognizes the Veteran's schizophrenia as 
service-connected, it seems like a contradiction that the 
disorder was not recognized in 1981 or 1982.  In a February 
2005 letter, a private psychiatrist opined that the full 
nature of the Veteran's psychiatric illness was not properly 
diagnosed due to a lack of symptoms in 1981 and in 1982.  

The Veteran's wife also argues that because the Veteran has 
had a psychiatric condition since service, he was not 
mentally competent to handle the appeal of any adverse 
decisions regarding his claim.   

With regard to the argument that the RO in 1981 erred by 
failing to obtain further medical evidence to clarify the 
Veteran's diagnosis, the Board notes that allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE. See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous"). 

Moreover, the Veteran's wife has asserted that the evidence 
has always demonstrated that the Veteran has had 
schizophrenia since service.  She submitted various 
statements from physicians attesting that the Veteran had 
schizophrenia since service.  Such contentions amount to a 
dispute over how the evidence was evaluated by the RO, or the 
weight of probative value attached to the evidence.  Simply 
to allege that previous adjudications improperly weighed and 
evaluated the evidence, or failed to apply the benefit-of-
the-doubt doctrine, or failed to give reasons and bases, can 
never rise to the stringent definition of CUE.  "Broad-
brush" allegations of "failure to follow the regulations" 
or "failure to give due process" are also insufficient.  
See Fugo v. Brown, 6 Vet. App. 40 (1993). 

Finally, the Veteran's wife argues that the Veteran's 
psychiatric disorder at the time of the issuance of the RO's 
decision in 1981 should excuse his failure to initiate an 
appeal.  This argument suggests that the Board should apply 
the principle of equitable tolling in this case because the 
Veteran was not mentally competent to appeal his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has found equitable tolling may be proper 
in a case where because of mental illness a Veteran filed 
with the Court an untimely Notice of Appeal (NOA) of a Board 
decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. 
Cir. 2004).  The Federal Circuit found that for equitable 
tolling to apply, the Veteran must show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of "rational thought or deliberate decision 
making," or "incapable of handling [his] own affairs or 
unable to function [in] society."  It was noted that a 
medical diagnosis alone or vague assertions of mental 
problems would not suffice.  In this case, the Veteran never 
filed an NOD with either the June 1981 or June 1982 rating 
decisions.  The Court has held that equitable tolling of a 
statutory time limit is only available where an action was 
actually performed. McPhail v. Nicholson, 19 Vet. App. 30, 34 
(2005).  Because the Veteran did not ultimately submit a 
timely or untimely NOD with the June 1981 rating decision or 
the June 1982 rating decision, the doctrine of equitable 
tolling cannot be applied in his case.  

In the present case, the RO has granted compensation benefits 
as of the date the Veteran filed his reopened claim for 
service connection on May 22, 2000.  There is simply no legal 
authority for VA to assign an earlier effective date.  The 
Board is bound by the law, and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the 
applicable law and regulatory provisions are clear on the 
issue at hand, the Board concludes that the appeal for an 
effective date earlier than May 22, 2000, for the grant of 
service connection for schizophrenia must be denied.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than May 22, 2000, 
for the award of service connection for schizophrenia is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


